SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2014 CresudSociedad Anónima, Comercial, Inmobiliaria, Financiera, y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x CRESUD SACIF y A (THE “COMPANY”) REPORT ON FORM 6-K Attached isan English translation of theletter datedDecember3, 2014, filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores. By letter datedDecember 3, 2014, the Company informed that theShareholder Meeting arranged the pro rata distribution among the shareholders of 5,565,479 treasury shares, constituting 0.01140633756% per share and a percentage of 1.140633756% of the outstanding shares, which is487.928.660.-, from 12th December 2014.- SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria By: /S/ Saúl Zang Saúl Zang Responsible for the Relationship with the Markets December4, 2014
